Title: To James Madison from William Lee, 27 January 1808
From: Lee, William
To: Madison, James



(triplicate)
Sir!
Bordeaux Jany. 27th. 1808

I beg leave to transmit to you an extract of a letter I have this day received from General Armstrong under date of the 22nd inst. in answer to letters I had written him respecting the seizure of several of our vessels, and the captures of others particularized in my respects to you of the 6th and 16th which went by triplicates.
"I have assurances that the capture of our vessels under the decree of of the 17th December, like those under that of 20 November 1806 will operate only as detentions, but this entre nous.  If you have an opportunity of writing to America you may mention it, and the further circumstance that the negociation thro’ Austria has failed."
I have the honor to remain Your obt. Servt.

Wm Lee

